Citation Nr: 0710411	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of frostbite of the feet.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from November 1961 to November 
1964, and from March 1965 to February 1967.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for PTSD and finding that new and 
material evidence had not been submitted to warrant reopening 
the veteran's claim for service connection for residuals of 
frostbite of the feet.  

The issue of service connection for residuals of frostbite of 
the feet, reopened by this decision, is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required by the appellant.


FINDINGS OF FACT

1.  An independently corroborated stressor in service has not 
been established to support a current diagnosis of PTSD.  

2.  The veteran does not currently have PTSD due to an in-
service stressor.  

3.   By a March 1971 decision, the RO denied entitlement to 
service connection for residuals of frostbite of the feet, 
essentially based upon a finding that current residuals of 
in-service frostbite were shown by service or post-service 
records.  The appellant did not appeal that determination, 
and therefore it was final.

4.   Evidence has been received subsequent to the March 1971 
RO decision which was not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with the previous evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), (b), 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.304(f), 4.125(a) (2006).

2.  The March 1971 RO decision, which denied service 
connection for residuals of frostbite of the feet, is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2006).

3.  Evidence received since the March 1971 RO decision is new 
and material as it pertains to the veteran's claim for 
service connection for residuals of frostbite of the feet, 
and the claim may be reopened.  38 U.S.C.A. §§ 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has fulfilled the above requirements in this case.  
Regarding the request to reopen the claim for residuals of 
frostbite of the feet, the Board here reopens and remands 
that claim, and hence no further discussion of VCAA 
development as to that claim is necessary.  

By a development letter in April 2000, and by VCAA letters in 
January 2001, May 2002, and November 2006, the RO informed 
the veteran of the notice and duty-to-assist provisions of 
the VCAA, and informed him of the information and evidence 
necessary to substantiate his claim for service connection 
for PTSD.  These letters informed him of the bases of review 
and the requirements to sustain the claim.  Also by these 
letters, the veteran was requested to submit any evidence in 
his possession in furtherance of his claim.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Government possession is obtained.  

The VCAA letters requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  The veteran advised of recent treatment for 
PTSD.  Records from these sources were requested, and all 
records received were associated with the claims folders.  

The veteran has been denied service connection for PTSD based 
upon the absence of corroborating evidence of a stressor to 
support a current diagnosis of PTSD.  See 38 C.F.R. §  
3.304(f).  As noted, he was afforded notice of appropriate 
development for his PTSD claim, and was afforded the 
opportunity to assist in such development.  As discussed 
below, the veteran did not provide such additional evidence, 
and the record does not contain corroborating evidence of 
claimed stressors to support the claim.  There is no 
indicated avenue of further development which presents the 
reasonable possibility of corroborating any claimed in-
service stressor to support a current diagnosis of PTSD.  As 
discussed below, the RO made exhaustive requests to official 
sources, and received negative replies from these sources 
both as to the existence of records corroborating the 
specific stressor incidents alleged, and as to the 
documentation of any casualties (since the specified 
incidents were said to have involved casualties) generally in 
the veteran's reported company and battalion, and at the 
reported stationings at the approximate periods of the 
claimed stressors.  Hence, there is no reasonable possibility 
that further notice or development would further the claim.  
38 C.F.R. § 3.304(f).  

The veteran has been afforded a VA examination to address his 
PTSD.  However, the findings of this examination ultimately 
are not determinative where, as here, the absence of an 
independently corroborated in-service stressor, and not the 
absence of a current diagnosis, is the basis of denial of the 
veteran's claim.  Absent such a confirmed stressor, the 
medical question of current PTSD based on such a stressor is 
rendered moot, and hence any necessity of such a VA medical 
examination is obviated.  38 C.F.R. § 3.304(f).  

By an SOC and an SSOC, the veteran was informed of the 
evidence obtained in furtherance of his claim for service 
connection for PTSD.  These are "post-decisional" 
documents.  We find, however, that this is not fatal in 
providing notice, because de novo review of the appealed 
claim was undertaken, including consideration of the matter 
based on all appropriate criteria for the claim.  See 
Mayfield, supra; 38 C.F.R. §§ 3.303, 3.304(b), 3.306. 

The veteran addressed the appealed claim by submitting 
written statements.  While his May 2005 VA Form 9 requested a 
Board hearing to address his claim, he properly withdrew that 
request by a signed statement in May 2006.  38 C.F.R. 
§ 20.702(e).  The veteran has not made a further request to 
address his claim at a hearing.  There is no indication that 
the veteran desires to address his claim further, or that 
such a desire remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim for service 
connection for PTSD under the VCAA.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is denied, any such issues are moot.

II.  Pertinent Law for PTSD Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  There must also be a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor, as well as credible supporting evidence 
that any claimed in-service stressor(s) occurred.  See 38 
C.F.R. § 3.304(f).  Under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (DSM-IV).


The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case by 
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone is 
accepted as conclusive evidence of the stressor's occurrence, 
and no further corroboration is necessary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence, pursuant to 38 C.F.R. § 3.304(f); see 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, supra.

III.  PTSD Claim - Facts and Analysis

The veteran does not contend, and the evidence does not 
establish, that the veteran engaged in combat with the enemy, 
or that claimed stressors relate to combat with the enemy.  
Hence, a stressor to support his claim for service connection 
for PTSD may not be established on that basis.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  

The veteran's service medical records provide no 
documentation of any complaint, finding, treatment, or 
diagnosis of a mental disorder, and also include no record in 
which the veteran reported the incidents now asserted as 
stressors to support his claim for service connection for 
PTSD.  




Upon a March 2000 VA psychiatric examination to address PTSD 
for compensation purposes, the veteran provided a history of 
two specific stressors in service.  He reported that he 
believed the first occurred in approximately September 1962, 
at the military base in Kirchgons, Germany, and consisted of 
a fellow soldier who was a friend receiving a "Dear John" 
letter and then shooting himself in the head while the 
veteran was standing only six to eight feet away.  At the 
examination, the veteran reported that he believed the second 
stressor occurred some time between November and January, 
possibly in 1962 or 1963, and consisted of an accident 
involving a tank becoming submerged in an ice-covered pond, 
resulting in the death of a fellow soldier.  The veteran 
reported that this was not the tank in which he was a crewman 
at that time.  The examiner noted that this incident 
apparently occurred in the Hornfeldts or Graffenveir area of 
Germany.  As discussed below, the RO attempted to verify 
these alleged casualties through official channels, but no 
record thereof has been found.  

Also at the examination, the veteran reported that an 
additional disturbing experience in service consisted of a 
white man using a racist slur and his responding by trying to 
kill the man with a piston rod, but not succeeding in 
catching him.  He reported that as a result of that incident 
he (the veteran) received 15 to 30 days in the brig.  While 
this incident may be verifiable, it has not been assessed to 
be a stressor causative of the veteran's claimed PTSD in any 
medical record.  The veteran himself expressed at the 
examination that this incident involved his being angry and 
reacting because he was tired of being a victim.  The veteran 
did not allege that this incident was a stressor being 
productive of PTSD, and there is no indication in the medical 
record presented that this incident should be addressed or 
pursued as a stressor, particularly since it does not fit 
within the ambit of events being productive of intense fear, 
helplessness, or horror for the veteran.  See Cohen, 10 Vet. 
App. 128, 140-41, citing 38 C.F.R. §§ 3.304(f), 4.125(a).

While the VA examiner in his report of the March 2000 VA 
examination appropriately characterized the above as a racial 
incident, he then sought to associate it with the two alleged 
in-service stressors as contributing to the veteran's 
"anger, irritability, and feelings of vulnerability."  
However, the examiner acknowledged that the anger, 
irritability, and feelings of vulnerability were due in part 
to his PTSD, rather than the causal reverse of causing the 
PTSD.  The examiner further acknowledged that the question 
with regard to PTSD was one of exposure to "traumatic life-
threatening experiences in the military" with the veteran's 
response involving "intense feelings of fear, helplessness, 
and horror . . . ."  Such a case has not been made, 
medically or otherwise, for the veteran's reported incident 
involving a racial epithet and the veteran's violent 
response.  

Thus, as described above, there are only two stressor 
incidents claimed in this case.  The veteran has alleged that 
one soldier, whose name or partial name he provided, died in 
approximately January 1962 of a self-inflicted gunshot wound, 
and another soldier, whose name or partial name he provided, 
died in approximately December 1963 from his tank submerging 
in a pond.  The RO requested through official channels 
records of these alleged stressors based on the information 
provided by the veteran.  The RO requested records or 
confirmation of these reported casualties, or for any 
casualties for the veteran's battalion and company for the 
approximate reported dates in question.  

These requests consisted of  a series of queries to 
appropriate official sources, with replies obtained from the 
Armed Services Center for Research of Unit Records (USASCRUR)  
in June 2000, from the U.S. Army Crime Records Center, U.S. 
Army Criminal Investigation Command (Army CIC) in November 
2000, from the National Archives and Records Administration 
(NARA) in Maryland in October 2001 and October 2006, and from 
the NARA in St. Louis in May 2002.  These requests and/or 
replies addressed morning reports, staff daily journal 
casualty lists, and after-action reports.  These replies were 
based on RO queries detailing information concerning alleged 
stressors as provided by the veteran, including the battalion 
and company reportedly involved and the names or partial or 
approximate names of the soldiers who allegedly died.  No 
records of the alleged stressors or confirmation of the 
described casualties were found.   Further, no casualty of 
any sort during the periods and within the company and 
battalion reported by the veteran or as reflect by the 
veteran's units of assignment has been verified from official 
sources.  Corroboration was sought from official sources of 
any fellow soldier dying in the vicinity of Kirch Goens, 
Germany, as claimed, in the time frames alleged, with 
official records not showing any corresponding casualties.  

Despite being duly informed of this failure to find any 
official corroboration of the alleged stressors, the veteran 
has not provided independent corroborating evidence or other 
means of corroborating the alleged stressors, beyond 
submitting copies of photographs.  These photographs show a 
tank at least partially submerged in ice-covered water, and 
appears to show the same tank being pulled from the water by 
cables, but the Board does not find these pictures 
sufficiently supportive of the veteran's claimed stressor of 
a fellow soldier dying from an accident involving a tank 
becoming accidentally submerged in a frozen pond, to create 
at least a balance of the evidence favoring the occurrence of 
that stressor.  There is no verification that the photographs 
represent the incident as alleged, and the photographs 
themselves provide no indication that a casualty occurred.  
As noted, no verification of a casualty during an incident as 
detailed by the veteran, and no verification of a casualty 
during that approximate time frame for the reported company 
and battalion in question, has been obtained from official 
sources or indeed from any independent sources.  

With the weight of the evidence against corroboration of an 
in-service stressor on which to base a current diagnosis of 
PTSD, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, despite the 
presence of medical diagnoses of PTSD based upon the 
veteran's allegations and clinical evaluation.  38 C.F.R. 
§ 3.304(f).  The veteran's own statements cannot serve as 
such independent corroboration.  His wife's October 1999 
statement,  as submitted in March 2000, consists of a 
narrative of events which she acknowledged were related to 
her by the veteran years after the fact, and hence can be no 
better than the veteran's own statements for purposes of 
corroborating the alleged incidents.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (facts relayed based on the same as 
reported by the veteran can be no better than the veteran's 
own statements, even where reported by a medical 
practitioner).    

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Request to Reopen Claim for Service Connection for 
Residuals of Frostbite of the Feet

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 110, 1137.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

To reopen a claim following a final decision, the appellant 
must submit new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  
Amendments to Section 3.156, changing the standard for 
finding new and material evidence, are not applicable in this 
case, because the appellant's claim to reopen was filed 
before August 29, 2001, the effective date of the amendment. 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  


For those claims to reopen a finally decided claim received 
prior to August 29, 2001, new and material evidence means 
evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In a March 1971 decision the RO denied service connection for 
residuals of frostbite of the feet, based on service medical 
records showing treatment in October 1961 and February 1966 
for conditions related the feet and cold exposure, but an 
absence of evidence of persistence of cold-related injury to 
the feet upon service separation examination or since 
separation from service.  

More recent medical records include treatment by private 
physicians for vascular stenosis of the left lower extremity 
with associated pain in the left foot, with multiple bypass 
grafts including to the left femorotibial artery.  A VA 
examiner, upon examination for compensation purposes in July 
2005, noted the veteran's history of cold exposure in service 
and vascular difficulties post service including in recent 
years, and assessed a history of cold injury and current 
post-operative peripheral vascular sclerosis obliterans.  
That examiner opined that it is more likely than not that the 
veteran's cold injury in service as described in an October 
1961 treatment record is causally associated with his current 
arteriosclerotic arterial disease.  A new causal link to 
service is thus now supported by an affirmative VA opinion.  
Accordingly, since the last prior denial of the claim, 
medical evidence has been presented which was not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, reopening of 
the claim for service connection for residuals of frostbite 
of the feet is warranted.  38 C.F.R. § 3.156(a).


ORDER

Service connection for PTSD is denied.  

New and material evidence has been submitted, and the claim 
for entitlement to service connection for residuals of 
frostbite of the feet is reopened; to this extent only, the 
appeal is granted.


REMAND

The veteran's current frostbite claim, as addressed by the RO 
in the appealed August 2001 decision, was characterized as a 
claim for residuals of frostbite of the feet.  By a September 
2005 decision, based on the July 2005 VA vascular diseases 
examination (as detailed in this Board decision), the RO 
granted service connection for post-operative residuals of 
peripheral vascular disease of the left leg.  However, also 
by that RO adjudication (other) residuals of frostbite of the 
feet were characterized as not service connected.  The 
veteran by an April 2006 submission informed that he was not 
satisfied with this partial grant of the benefit sought.  The 
RO by a January 2007 supplemental statement of the case then 
continued a denial of service connection for further 
residuals of frostbite of the feet.  

The Board here finds that the VA examiner in July 2005 did 
not clearly address the question of a causal link between 
service and any other residuals of frostbite of the feet 
other than the peripheral vascular disease of the left leg 
which is now service connected.  That examiner did not even 
address whether other lower extremity peripheral vascular 
disease was present.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability. See Duenas 
v. Principi, 18 Vet. App. 512 (2004).  Here, a VA examiner 
should address whether other residuals of frostbite, 
including any affecting the right lower extremity, may be 
causally associated with frostbite of the feet in service.  

Accordingly, the case is REMANDED for the following action:

1.  Perform any indicated development, to 
include obtaining as yet unobtained VA or 
private treatment records with appropriate 
authorization.  

2.  Thereafter, schedule a peripheral 
vascular examination to address any 
residuals of frostbite of the feet.  The 
examiner should address the nature and 
etiology of any current vascular disease 
affecting both lower extremities.  The 
examiner should review the claims folder, 
including the veteran's service medical 
records for his service periods from 
November 1961 to November 1964, and from 
March 1965 to February 1967, including 
potentially pertinent records dated 
October 4, 1961, and February 9, 1966; as 
well as post-service records, to include 
records of VA and private treatment for 
peripheral vascular disorders, and the 
reports of VA peripheral vascular 
examinations conducted in August 2002 and 
July 2005.

The examiner should obtain a complete 
history, from the veteran's self-report of 
all residuals of in-service frostbite of 
the feet, as well as based upon the 
clinical and non-clinical documents within 
the claims folders.  In-service and post-
service evidence of cold exposure and 
vascular 

conditions affecting the lower extremities 
should be noted.  For each lower 
extremity, the examiner should address 
each vascular condition identified, and 
answer the following:  

a.  What is the nature of the 
disorder?
 
b.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder began 
in a period of service, was aggravated 
(permanently increased in severity) 
during a period of service, or is 
otherwise causally related to service? 

c.  The examiner need not address 
peripheral arterial sclerosis 
obliterans of the left leg, which 
is already service-connected 
based on the opinion of the VA 
examiner in July 2005.  

d.  The examiner should note that 
the July 2005 VA examination did 
not address the right lower 
extremity.  The right lower 
extremity must also be examined, 
and if no vascular condition of 
the right lower extremity is 
found, the examiner should so 
state.  

e.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.

f.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state.

3.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

5.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


